Case: 14-11419   Date Filed: 04/09/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11419
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:13-cr-60218-DTKH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TEDRIC JAMEIL CHIN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 9, 2015)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
                Case: 14-11419       Date Filed: 04/09/2015       Page: 2 of 6


PER CURIAM:



       Tedric Chin appeals his convictions and sentences for sex trafficking of a

minor, in violation of 18 U.S.C. § 1591(a)(1), (b)(1), and (b)(2). On appeal, Chin

argues that his Sixth Amendment right to confront witnesses against him was

violated when the district court, under Federal Rule of Evidence 412, limited

Chin’s cross-examination of victim-witness K.B. to exclude evidence that K.B.

engaged previously in prostitution.1 No reversible error has been shown; we

affirm.

       Chin was charged with sex trafficking of two underage girls, K.B. and S.M.

Briefly stated, Chin’s theory of the defense was that he was “merely present”

during K.B. and S.M.’s prostitution activities and that K.B. was the person who

was actually directing her own prostitution business. In support of his theory, Chin

sought, pursuant to Rule 412(b)(1)(C), to cross-examine K.B. about her past

involvement in prostitution.



1
  Chin also makes the following arguments on appeal: (1) the district court erred in instructing
the jury (a) that Chin did not have to know his acts affected interstate commerce and (b) that
Chin could be found guilty if he recklessly disregarded that K.B. and S.M. were under 18 years
old; (2) Chin’s mandatory-minimum sentence was unconstitutional under Alleyne v. United
States, 133 S.Ct. 2151 (2013), without a finding by the jury that Chin knew that S.M. was under
14 years old; and (3) Chin’s below-guideline sentence was substantively unreasonable. Having
reviewed the pertinent law and the record, we conclude that these arguments are without merit
and warrant no further discussion. Thus, we focus our discussion only on the district court’s
exclusion of evidence under Fed.R.Evid. 412.
                                                2
              Case: 14-11419     Date Filed: 04/09/2015   Page: 3 of 6


      Following an in camera hearing (during which K.B. testified that she had, in

fact, engaged in two instances of prostitution more than two years before she met

Chin), the district court excluded evidence of K.B.’s prior acts of prostitution. The

court concluded that the proposed evidence “simply indicates . . . a propensity or a

willingness to engage in prostitution” and that the evidence was not pertinent to the

charges against Chin.

      We review for abuse of discretion a district court’s application of Rule 412.

United States v. Culver, 598 F.3d 740, 749 (11th Cir. 2010). But, “[w]hether the

exclusion of evidence violated a constitutional guarantee is a legal question

reviewed de novo.” United States v. Sarras, 575 F.3d 1191, 1209 n.24 (11th Cir.

2009).

      Rule 412 provides that, in a “criminal proceeding involving alleged sexual

misconduct,” the following evidence is inadmissible: “(1) evidence offered to

prove that a victim engaged in other sexual behavior; or (2) evidence offered to

prove a victim’s sexual predisposition.” Fed.R.Evid. 412(a). The district court

may, however, admit “evidence whose exclusion would violate the defendant’s

constitutional rights.” Fed.R.Evid. 412(b)(1)(C). Rule 412(b)(1)(C) is “a narrow

exception” to the “broad general principle” that evidence of a victim’s prior sexual

history is inadmissible. Culver, 598 F.3d at 749.




                                          3
              Case: 14-11419     Date Filed: 04/09/2015   Page: 4 of 6


      In determining whether evidence is admissible under Rule 412(b)(1)(C)’s

“narrow exception,” we start with the premise that a defendant has a right, under

the Sixth Amendment, to confront witnesses against him. See id.; U.S. Const.

amend. VI. “The main and essential purpose of confrontation is to secure for the

defendant the opportunity of cross-examination.” United States v. Baptista-

Rodriguez, 17 F.3d 1354, 1366 (11th Cir. 1994) (alteration omitted). Still, a

“defendant’s right to cross-examine witnesses is not without limitation.” Id.

“[T]he Sixth Amendment guarantees only an opportunity for effective cross-

examination, not cross-examination that is effective in whatever way, and to

whatever extent, the defense might wish.” United States v. Beale, 921 F.2d 1412,

1424 (11th Cir. 1991) (emphasis in original) (quotations omitted). We have said

that “[c]ross-examination of a government ‘star’ witness is important, and a

presumption favors free cross-examination on possible bias, motive, ability to

perceive and remember, and general character for truthfulness, but cross-

examination must be relevant.” United States v. Phelps, 733 F.2d 1464, 1472

(11th Cir. 1984) (citations omitted).

      “The test for the Confrontation Clause is whether a reasonable jury would

have received a significantly different impression of the witness’ credibility had

counsel pursued the proposed line of cross-examination.” United States v. Taylor,

17 F.3d 333, 340 (11th Cir. 1994). “A defendant’s cross-examination rights are


                                          4
                 Case: 14-11419        Date Filed: 04/09/2015        Page: 5 of 6


satisfied when the cross-examination permitted exposes the jury to facts sufficient

to evaluate the credibility of the witness and enables defense counsel to establish a

record from which he properly can argue why the witness is less than reliable.”

Baptista-Rodriguez, 17 F.3d at 1371. “[O]nce there is sufficient cross-examination

to satisfy the Sixth Amendment’s Confrontation Clause, further questioning is

within the district court’s discretion.” Taylor, 17 F.3d at 340.

       Chin has failed to demonstrate that his Sixth Amendment rights were

violated when the district court excluded evidence about K.B.’s earlier acts of

prostitution. First, Chin had ample opportunity to cross-examine K.B. and to

impeach K.B.’s credibility effectively. 2 On cross-examination, K.B. admitted that

she had lied to the police about several aspects of her involvement in the

prostitution business. Chin’s lawyer was also able to highlight inconsistencies in

K.B.’s testimony, including whether K.B. had paid a homeless woman to rent a

motel room for her because she was underage. The district court acknowledged

the effectiveness of K.B.’s cross-examination, commenting that K.B.’s attitude

changed from being “demur” on direct examination to “indicating a degree of

casualness or indifference” on cross-examination, which the district court thought

gave the jury a different and perhaps more “accurate view” of K.B.’s approach and

willingness to participate in prostitution. Based on this record, sufficient evidence

2
 Contrary to Chin’s assertions on appeal, K.B. never testified -- either directly or indirectly --
that she had not considered prostituting herself until after she met Chin.
                                                  5
              Case: 14-11419     Date Filed: 04/09/2015    Page: 6 of 6


existed to enable Chin’s lawyer to argue properly that K.B. lacked credibility. And

nothing evidences that the jury would have formed “a significantly different

impression” about K.B.’s credibility had Chin been permitted to cross-examine

K.B. about her past acts of prostitution. See Taylor, 17 F.3d at 340.

      Moreover, evidence of K.B.’s earlier involvement in prostitution was not

critical to Chin’s “mere presence” defense. K.B.’s testimony demonstrated that

K.B. was already knowledgeable about the prostitution business. For example,

K.B. testified that prostitution was prevalent in her neighborhood and that it was

her idea to start telling men that they had to pay for sex. K.B. began managing

S.M.’s prostitution activities, which included coaching S.M. on “how to be a girlie

girl,” what to wear, and how to “keep [her]self up.” K.B.’s testimony also

demonstrated that, at times, she and S.M. found clients, set up prostitution “dates,”

and engaged in acts of prostitution without Chin’s involvement or instruction. In

the light of K.B.’s trial testimony, the district court’s exclusion of evidence about

K.B.’s prostitution history in no serious way hindered Chin’s ability to argue that

he was “merely present” for K.B. and S.M.’s prostitution activities.

      Chin has failed to demonstrate a violation of his constitutional rights; the

district court abused no discretion in excluding evidence of K.B.’s history of

prostitution under Rule 412.

      AFFIRMED.


                                           6